  Case 19-13688      Doc 30   Filed 10/16/19 Entered 10/16/19 15:41:29            Desc Main
                                 Document Page 1 of 1
                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                     Eastern Division

In Re:                                      )               BK No.:    19-13688
ALBERTA D. MACK-LEE,                        )
                                            )               Chapter: 13
                                            )
                                                           Honorable Deborah L. Thorne
                                            )
                                            )
              Debtor(s)                     )

  ORDER GRANTING LEAVE TO INCUR ADDITIONAL DEBT AND SHORTEN NOTICE

       THIS MATTER coming to be heard on the motion of the Debtor, the Court having jurisdiction
over the parties and the subject matter and being duly advised in the premises and due notice having
been given to the parties entitled thereto:

  It is hereby ORDERED:

  1) Leave to shorten notice is granted.

  2) Debtor is granted leave to obtain financing in the amount of $28,500.00 at 19.99% or less APR
with monthly payments of $700.00 for the purchase of a 2016 Infiniti QX50 or similar vehicle.




                                                        Enter:


                                                                 Honorable Deborah L. Thorne
Dated: October 16, 2019                                          United States Bankruptcy Judge

 Prepared by:
 Christine H. Clar, ARDC #6202332
 Attorney for the Debtor
 DAVID SIEGEL & ASSOCIATES, LLC
 790 Chaddick Drive
 Wheeling, IL 60090
 847/520-8100
 davidsiegelbk@gmail.com
